04/10/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                       Assigned on Briefs November 28, 2018

                   JUAN A. HILL v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Johnson County
                     No. CC-18-CR-52 Stacy L. Street, Judge
                     ___________________________________

                          No. E2018-00955-CCA-R3-HC
                      ___________________________________


Petitioner, Juan A. Hill, appeals from the summary dismissal of his fourth petition for
writ of habeas corpus relief. Petitioner was convicted in March, 1996, of one count of
rape of a child. The trial court sentenced Defendant to 35 years in confinement. On
appeal, Petitioner asserts that the judgment of conviction is void because he was
convicted of a crime that was not in effect at the time of the offense. Following our
review, we affirm the dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

Juan A. Hill, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; and Anthony Wade Clark, District Attorney General, for the appellee,
State of Tennessee.

                                       OPINION

Facts and procedural history

        The facts underlying Petitioner’s conviction were summarized by this court on
direct appeal as follows:

        The record in this case reveals that the defendant lived with the victim,
        then seven years old, and the victim’s mother. It reflects that on the
        night of May 16, 1994, when the defendant and the victim were home
         and the victim’s mother was gone, the defendant had sexual intercourse
         with the victim. Before that, the defendant made a statement to Sergeant
         Debbie Barron in which he claimed that as he was falling asleep on the
         night of the offense, the victim climbed on top of him and began moving
         on his penis with her vagina. He claimed that he did not know why he
         had an erection but that when he woke up, he pushed off the victim and
         told her to go to bed. At trial, however, the defendant testified that he
         was with the victim’s mother on the night of May 16 and was never
         alone with the victim that night. He denied raping the victim.

State v. Juan Alfonzo Hill, No. 03C01-9710-CR-00441, 1999 WL 222370, at *1 (Tenn.
Crim. App. April 8, 1999), perm. app. denied (Tenn. Sept. 20, 1999).

       In July, 1999, Petitioner filed a petition for post-conviction relief, alleging
ineffective assistance of counsel. The post-conviction court denied relief, and a panel of
this court affirmed. Juan Alfonzo Hill v. State, No. E2004-02915-CCA-R3-PC, 2005 WL
2276422, at *1 (Tenn. Crim. App. Sept. 19, 2005), no perm. app. filed.

        In October, 2011, Petitioner filed a petition for writ of habeas corpus, alleging that
the indictment was defective and that the judgment of conviction failed to reflect his
pretrial jail credit. Juan A. Hill v. Sexton, No. E2012-02077-CCA-R3-HC, 2013 WL
357565, at *1 (Tenn. Crim. App. Jan. 30, 2013), no perm. app. filed. The habeas corpus
court denied relief, and a panel of this court affirmed. Id. In February, 2013, Petitioner
filed a second petition for writ of habeas corpus, again alleging that the judgment of
conviction was void for failing to reflect pretrial jail credit. Juan A. Hill v. Sexton, No.
E2013-01579-CCA-R3-HC, 2014 WL 689690, at *1 (Tenn. Crim. App. Feb. 21, 2014),
no perm. app. filed. The habeas corpus court summarily dismissed the petition, and a
panel of this court affirmed on appeal. Id. According to Petitioner’s fourth petition for
writ of habeas corpus, which is the subject of this appeal, he filed a third petition for writ
of habeas corpus, again alleging that the judgment of conviction was void for failing to
award pretrial jail credit. Petitioner asserts this third petition is “still pending” in the trial
court. In its brief, the State sets forth that the trial court dismissed the petition in March,
2018.

Analysis

       Petitioner contends that the habeas corpus court erred by summarily dismissing
this, his fourth petition. He argues that his conviction is void because the offense
occurred prior to the effective date of the statute making rape of a child a criminal
offense. The State responds that the habeas corpus court properly dismissed the petition

                                              -2-
because the statute was effective in 1992 before the offense was committed. We agree
with the State.

        Habeas corpus relief is generally available to “[a]ny person imprisoned or
restrained of liberty” whose judgment is void or whose sentence has expired. T.C.A. §
29-21-101; see Tucker v. Morrow, 335 S.W.3d 116, 119-20 (Tenn. Crim. App. 2009). A
petitioner has the burden of proving by a preponderance of the evidence that a judgment
is void or that a sentence has expired. State v. Davenport, 980 S.W.2d 407, 409 (Tenn.
Crim. App. 1998). A void judgment exists if it appears from the face of the judgment or
the record that the convicting court lacked jurisdiction or authority to sentence the
defendant or that the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157,
161 (Tenn. 1993); see Moody v. State, 160 S.W.3d 512, 515 (Tenn. 2005). In contrast,
“[a] voidable judgment is one that is facially valid and requires proof beyond the face of
the record or judgment to establish its invalidity.” Summers v. State, 212 S.W.3d 251,
256 (Tenn. 2007); see State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).

       A habeas corpus court may dismiss a petition for relief without an evidentiary
hearing or the appointment of counsel when the petition fails to state a cognizable claim.
Yates v. Parker, 371 S.W.3d 152, 155 (Tenn. Crim. App. 2012); see T.C.A. § 29-21-109.
The question of whether habeas corpus relief should be granted is a question of law, and
this court will review the matter de novo without a presumption of correctness. Hogan v.
Mills, 168 S.W.3d 753, 755 (Tenn. 2005).

       The judgment form reflects that Petitioner was convicted of the offense of rape of
a child, a Class A felony, in violation of Tennessee Code Annotated section 39-13-522.
The date of the offense was May 16, 1994. Contrary to Petitioner’s assertion that the
rape of a child statute was not codified until 1997, the statute became effective on July 1,
1992. See 1992 Tenn. Pub. Acts, ch. 878. Prior to that date, the unlawful penetration of
a child under thirteen years of age constituted aggravated rape. See T.C.A. § 39-13-
502(a)(4) (1991). The 1992 amendment created a new Class A felony charge of rape of a
child. T.C.A. § 39-13-522(a). Accordingly, Petitioner is not entitled to relief.

                                     CONCLUSION

       Based on the foregoing reasoning, the judgment of the habeas corpus court is
affirmed.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE



                                           -3-